Title: From George Washington to Townshend Dade, Jr., 19 November 1774
From: Washington, George
To: Dade, Townshend Jr.

 

Revd Sir,
Mount Vernon Novr 19th 1774

As it is necessary that the Free holders of this County should be convened, in order to make choice of a Committee agreeably to the recommendation of the Congress for the purpose of carrying the Association more effectually into Execution I shall be obliged to you for giving notice at both your Churches that Wednesday the 30th of this Instt is appointed for this purpose at the Court House in Alexandria, when it is hoped that all those who have a right to vote, that is, all Freeholders, will give their attendance, ⟨and feel the⟩ matter of sufficient consequence to engage their attention. I have requested the like favour of Mr Massey, which will be a means of giving full notice to the County, as publication will be made at each Church. I am with respect Revd Sir, Yr Most Obedt Servt.
